

116 S1242 IS: To amend the Internal Revenue Code of 1986 to ensure that bonds used to finance professional stadiums are not treated as tax-exempt bonds.
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1242IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Booker (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that bonds used to finance professional
			 stadiums are not treated as tax-exempt bonds.
	
		1.No tax-exempt bonds for professional stadiums
 (a)In generalSection 103(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (4)Professional stadium bondAny professional stadium bond.. (b)Professional stadium bond definedSection 103(c) of such Code is amended by adding at the end the following new paragraph:
				
 (3)Professional stadium bondThe term professional stadium bond means any bond issued as part of an issue any proceeds of which are used to finance or refinance capital expenditures allocable to a facility (or appurtenant real property) which, during at least 5 days during any calendar year, is used as a stadium or arena for professional sports exhibitions, games, or training..
 (c)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.